Name: Commission Regulation (EEC) No 2290/85 of 9 August 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 85 Official Journal of the European Communities No L 213/5 COMMISSION REGULATION (EEC) No 2290/85 of 9 August 1985 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (4), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantity of butteroil set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1 886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 124, 11 . 5 . 1984, p. 1 . (4) OJ No L 54, 23 . 2. 1985, p. 2. 0 OJ No L 142, 1 . 6 . 1983, p . 1 . (6 OJ No L 187, 12 . 7 . 1983, p . 29 . No L 213/6 Official Journal of the European Communities 10 . 8 . 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient WFP 3 . Country of destination Cuba 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 602 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'CUBA 2702 / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL / LA HAVANA' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1985 15. Miscellaneous (4) 0 10 . 8 . 85 Official Journal of the European Communities No L 213/7 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 26 June 1985 2. Recipient ICRC 3. Country of destination Ethiopia 4. Stage and place of delivery cif Assab 5 . Representative of the recipient (2) (3)  6 . Total quantity 210 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ETH 304 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / ASSAB' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (*) No L 213/8 Official Journal of the European Communities 10 . 8 . 85 Description of the lot C D 1985 Council Regulation (EEC) No 457/85 Commission Decision of 26 June 1985 ICRC Ethiopia cif Assab cif Massawa 70 tonnes 430 tonnes To be manufactured from intervention butter German 2,5 kilograms 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (2) (3) 6. Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5 . Miscellaneous A red cross 10 x 10 cm and 'ETH-304 / 'ETH-301 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / ASSAB' MASSAWA' Before 31 August 1985 The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (*) 10 . 8 . 85 Official Journal of the European Communities No L 213/9 Description of the lot E F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient UNRWA 3. Country of destination Israel Lebanon 4. Stage and place of delivery cif Ashdod cif Beirut 5 . Representative of the recipient (3) UNRWA Headquarters, Attention of Mr Andrew, PO box 700, A, 1400 Vienna (telex 135310) 6. Total quantity 150 tonnes 50 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British Belgian 9. Specific characteristics  10 . Packaging 0 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' BEIRUT 12. Shipment period Before 15 October 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the British Belgian \ intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (8) No L 213/ 10 Official Journal of the European Communities 10 . 8 . 85 Description of the lot G H 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 UNRWA Syria cif Lattakia Jordan cif Aqaba UNRWA Headquarters, Attention of Mr Andrew, PO box 700, A, 1400 Vienna (telex 135310) 50 tonnes 50 tonnes To be manufactured from intervention butter French Dutch 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient (3) 6 . Total quantity 7. Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 0 TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' AQABA' Before 15 October 1985 The costs of supply are determined by the French Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (8) 10 . 8 . 85 Official Journal of the European Communities No L 213/ 11 Description of the lot I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination j Islamic Republic of Mauritania 4. Stage and place of delivery cif Nouakchott 5. Representative of the recipient A l'attention de M. le Directeur-GÃ ©nÃ ©ral , Commissariat Ã la SÃ ©curitÃ © Alimentaire BP 377, Nouakchott (Tel . 514 58) 6 . Total quantity 200 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics  10. Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12. Shipment period Before 30 September 1985 13 . Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1985 15. Miscellaneous 0 No L 213/ 12 Official Journal of the European Communities 10 . 8 . 85 Description of the lot I Ã º I . 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination j Nicaragua 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade du Nicaragua, 255 chaussÃ ©e de Vleurgat, 1050 Bruxelles (Tel . 345 19 25) (en reprÃ ©sentation d'ENIMPORT) (Tel . 965 75) 6 . Total quantity 300 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10. Packaging o n 1 1 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A NICARAGUA' 12. Shipment period Before 30 September 1985 13. Closing date for the submission of tenders 26 August 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 October 1985 9 September 1 5. Miscellaneous (") 10 . 8 . 85 No L 213/ 13Official Journal of the European Communities Notes : (') This Annex, together with the notice published in Official Journal of the European Communi ­ ties No C 208 of 4 August 1983, page 9 , shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, p. 2 . (3) The successful tenderer shall contact the beneficiary without dely to determine the necessary shipping documents . (4) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified tech ­ nical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other infectious/contagious disease during the 90 days prior to the processing. (*) Commission delegate to be contacted by the successful tenderer : Valle Arriba, Calle Colibri, Carretera de Baruta, Caracas, Venezuela (telex 26336 COMEU VC). Ie) Commission delegate to be contacted by the successful tenderer : Tedia Desta Building, Africa Avenue (Bole Road), First Floor, PO box 5570, Addis Ababa, Telex 21135 DELEGEUR  Addis Ababa  Ethiopia Q In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (8) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in (country or destination), c/o 'Diplomatic Bag' (Berlaymont 1 / 123), 200 rue de la Loi, B-1049 Brussels . (') Commission delegate to be contacted by the successful tenderer : M. J. Mace, BP 213, Nouakchott (Tel . 527 24 ; telex 549 DELEG MTN). ( 10) Shipment to take place in containers of 20 feet ; conditions : fcl/lcl  shippers-count-load and stowage (els). (") Commission delegate to be contacted by the successful tenderer : M. Cerini , Antenne CEE, Apartado 836, Centro Colon, 1007 San JosÃ ©, Costa Rica (Tel . 33 27 55 ; telex 3482 CEEAC CR).